DICE, Commissioner.
Appellant was charged by complaint in the Corporation Court of the City of Houston with the offense of negligent collision in violation of the ordinances of said city. Upon a trial in the Corporation Court, appellant was convicted. Upon a trial de novo in the County Criminal Court at Law No. 3 of Harris County, he was again convicted and his punishment was assessed at a fine of $101.
This is an appeal from the latter conviction.
The record is before us without a statement of facts of the evidence adduced upon the trial, and there are no bills of exception.
There appears in the record a motion to quash the complaint. The motion is shown to have been overruled by the court, but no exception was reserved by appellant to the court’s ruling.
In the absence of such an exception, appellant’s complaint to the court’s action is not properly before us for review. Nesbit v. State, Tex.Cr.App., 374 S.W.2d *418666. We have, however, examined the complaint and find that it does allege with reasonable certainty the acts relied upon to constitute negligence, as required by Art. 408a, Vernon’s Ann.C.C.P. See: Payne v. State, Tex.Cr.App., 374 S.W.2d 235.
The proceeding appearing regular and nothing being presented for review, the judgment is affirmed.
Opinion approved by the court.